Citation Nr: 0636308	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  95-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for arthritis resulting in limited flexion as a 
residual of left knee injury, status-post medial 
meniscectomy.

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis resulting in limited extension as a 
residual of left knee injury, status-post medial 
meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1995 rating decision that denied a rating 
greater than 10 percent for residuals of a left knee injury, 
status post meniscectomy.  The veteran filed a notice of 
disagreement (NOD) in April 1995, and the RO issued a 
statement of the case (SOC) in May 1995.  The veteran filed a 
substantive appeal in June 1995.  In October 1995, the 
veteran and his spouse testified during a hearing before an 
RO hearing officer; a transcript of that hearing is of 
record.  In October 1995, February 1997, and in January 2000, 
the RO issued supplemental statements of the case (SSOC), 
reflecting the continued denial of a disability rating in 
excess of 10 percent for residuals of a left knee injury, 
status-post meniscectomy.

In May 2000, the Board remanded the claim for increase to the 
RO for additional development.  In April 2002, the RO 
assigned a separate 10 percent disability rating for 
arthritis of the left knee, effective March 3, 2000.  The 
veteran continued his appeal.  In February 2003, the Board 
denied entitlement to a disability rating in excess of 10 
percent for instability as a residual of a left knee injury, 
status-post meniscectomy, and denied an initial disability 
rating in excess of 10 percent for arthritis of the left 
knee.

The veteran appealed the Board's February 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2004 Joint Motion to Vacate and Remand 
to the Court, counsel for both parties requested that the 
Court vacate the February 2003 Board decision to the extent 
that it denied a rating or ratings in excess of two 10 
percent ratings for residuals of a left knee injury, status-
post meniscectomy, and remand the matters to the Board.  In a 
January 2004 Order, the Court granted the parties' motion, 
and returned the matters on appeal to the Board for further 
proceedings consistent with the Joint Motion to Vacate and 
Remand.

In April 2004, the Board remanded the matters on appeal to 
the RO for additional development.  In October 2004, the 
Appeals Management Center (AMC) issued both a SSOC and rating 
decision reflecting the assignment of a separate 10 percent 
rating for arthritis resulting in limited extension of the 
left knee, effective July 28, 2004; an increase in rating, to 
20 percent, for instability as a residual of left knee 
injury, status-post meniscectomy, effective July 28, 2004; 
and denial of an initial disability rating in excess of 10 
percent for arthritis of the left knee.  

In a March 2005 decision, Board characterized the appeal as 
encompassing the issues of entitlement to a disability rating 
in excess of 10 percent for residuals of left knee injury, 
status-post medial meniscectomy, for the period from June 20, 
1994 through July 27, 2004; entitlement to a disability 
rating in excess of 20 percent for instability as a residual 
of left knee injury, status-post medial meniscectomy, from 
July 28, 2004; entitlement to a disability rating in excess 
of 10 percent for arthritis resulting in limited flexion as a 
residual of left knee injury, status-post medial 
meniscectomy; and entitlement to a disability rating in 
excess of 10 percent for arthritis resulting in limited 
extension as a residual of left knee injury, status-post 
medial meniscectomy.  In the March 2005 decision, the Board 
increased the disability rating to 20 percent for instability 
as a residual of left knee injury, status-post meniscectomy, 
for the period from June 20, 1994 through July 27, 2004, and 
denied a disability rating in excess of 20 percent for the 
same left knee disability, for the period from July 28, 2004.  

Also in March 2005, the Board remanded the veteran's claims 
for disability ratings in excess of 10 percent, each, for 
arthritis resulting in limited flexion of the left knee and 
for arthritis resulting in limited extension of the left knee 
to the RO for additional development.  In the March 2005 
Remand, the Board indicated that the evidence of record, to 
include the pertinent facts of the case recognized by the 
parties in the January 2004 Joint Motion, raised a claim for 
an earlier effective date for the award of a 10 percent 
evaluation for arthritis of the left knee.  In an April 2006 
rating decision, the AMC assigned an earlier effective date 
of June 20, 1994 for award of a 10 percent evaluation for 
arthritis of the left knee based on limitation of motion.

In an April 2005 rating decision, the AMC granted entitlement 
to a 20 percent disability rating for instability as a 
residual of a left knee  injury, for the time period from 
June 20, 1994 through July 27, 2004, based upon the order 
contained the March 2005 Board decision.  The AMC then issued 
a SSOC in June 2006 for the current issues on appeal.  
[Parenthetically, the Board notes, although the SSOC also 
included the issue of entitlement to a disability rating in 
excess of 20 percent for left knee instability from July 28, 
2004, the Board denied a rating in excess of 20 percent for 
instability for this time period in the March 2005 decision 
discussed above].  Therefore, the only two issues that 
currently remain before the Board on appeal are the veteran's 
claims for disability ratings in excess of 10 percent, each, 
for arthritis resulting in limited flexion of the left knee 
and for arthritis resulting in limited extension of the left 
knee, as reflected on the title page. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Objective evidence reflects that left leg flexion is 
limited to, at most, 80 degrees; the veteran subjectively 
complains of pain.

3.  Objective evidence reveals that left leg extension is 
limited to, at most, 10 degrees, the veteran subjectively 
complains of pain.  

4.  The veteran has overall moderate reduction in endurance 
and stamina of the left knee. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis resulting in limited flexion as a residual of a 
left knee injury, status-post medial meniscectomy, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40. 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2006).

2.  The criteria for a rating in excess of 10 percent for 
arthritis resulting in limited extension as a residual of a 
left knee injury, status-post medial meniscectomy, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

April 2004 and May 2005 post-rating AMC letters collectively 
notified the veteran and his representative of VA's 
responsibilities to notify and assist him in his increased 
rating claims, and contained requests to advise the AMC as to 
whether there was medical evidence showing treatment for the 
service-connected left knee conditions.  Those letters also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that his left knee 
conditions had increased in severity).  After each letter, 
they were afforded opportunities to respond.  The Board thus 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims for 
higher ratings, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the April 2004 and May 2005 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the aforementioned 
letters, the AMC notified the veteran that VA would make 
reasonable efforts to help him get evidence necessary to 
support his increased rating claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The letters further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, the letters requested that the veteran furnish 
any evidence that he had in his possession that pertained to 
his claims for higher ratings.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the March 1995 rating action on appeal.  However, such 
makes sense, as the VCAA was not enacted until November 2000.  
Moreover, the Board finds that any delay in issuing section 
5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO and AMC development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the AMC's April 2004 and May 
2005 letters and additional opportunities to provide 
information and/or evidence pertinent to the claims under 
consideration, the RO readjudicated the claims for higher 
ratings veteran's claims for disability ratings in excess of 
10 percent, each, for arthritis resulting in limited flexion 
of the left knee and for arthritis resulting in limited 
extension of the left knee on the basis of all the evidence 
of record in June 2006 (as reflected in the SSOC).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board finds that this was accomplished in 
SSOCs, and that this suffices for Dingess/Hartman.  The Court 
also held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in a May 2006 letter.  As with the letters addressed 
above, the timing of the notice meeting Dingess/Hartman 
(after the rating action on appeal) is not shown to be 
prejudicial to the veteran. 

Additionally, the Board finds that all necessary development 
on the claims remaining on appeal has been  claims currently 
under consideration has been accomplished.  The RO, on its 
own initiative, has made reasonable and appropriate efforts 
to assist the veteran in obtaining all evidence necessary to 
substantiate his claims, to include obtaining service medical 
records, private treatment records, and available post-
service VA medical records dated through 2004.  The veteran 
was afforded multiple comprehensive VA examinations, dated in 
June 1993, February 1995, July 1997, January 1999, November 
2001, and July 2004, in connection with his increased rating 
claims; those examination reports have been associated with 
the record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
a February 2006 VCAA notice response form, the veteran 
specifically indicated that he had no other evidence or 
information to give VA to substantiate his increased rating 
claims on appeal.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with either claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The 10 percent ratings for the veteran's left knee limited 
flexion and his limited extension have been assigned under 
the provisions of Diagnostic Code 5010 and 5261, 
respectively.  See 38 C.F.R. § 4.71a (2006).

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260 and 5261).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A 30 percent rating requires flexion limited to 15 
degrees.  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a 0 percent rating.  A 10 percent 
rating requires extension limited to 10 degrees.  A 20 
percent rating requires extension limited to 15 degrees.  A 
30 percent rating requires extension limited to 20 degrees.  
A 40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension limited to 45 degrees.  

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2006).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a rating greater 
than 10 percent for either limited flexion or limited 
extension of the left knee is not warranted.  

First addressing the matter of the veteran's limited flexion, 
on VA examination in February 1995 and July 1997, the veteran 
exhibited left leg flexion to 110 degrees.  The veteran's 
left leg flexion was listed as to 130 degrees in a June 1998 
VA treatment record.  A July 1998 VA operative report 
reflected that the veteran had a left knee arthroscopy 
procedure.  The veteran complained of left knee stiffness and 
pain in a January 1999 VA examination report.  The examiner 
listed an impression of degenerative arthritis of the left 
knee joint and noted that the veteran's left leg flexion was 
limited to 80 degrees.  VA outpatient treatment notes dated 
between 1998 and 2000 showed findings of full range of 
motion, left knee pain, good muscle tone, and left knee 
crepitus.  Private treatment records dated in 1999 showed 
left leg flexion to 120 degrees as well as to 130 degrees.  
In a November 2001 VA examination report, the examiner listed 
a diagnosis of post traumatic osteoarthritis of the left knee 
and noted that the veteran flexed his left leg to 90 degrees.  
In a July 2004 VA examination report, the examiner 
specifically noted that the veteran's left knee range of 
motion demonstrated a maximum flexion of 85 degrees.  

The aforementioned evidence reflects that the veteran's left 
knee flexion has been limited, at most, to 80 degrees.  
Clearly, such does not meet the criteria for even the 
minimum, compensable 10 percent rating for limited flexion 
under Diagnostic Code 5260 (which requires flexion limited to 
45 degrees).  However, given the fact that there is some-
albeit, noncompensable-limited motion on flexion, and in 
light of the veteran's complaints of pain, the RO 
appropriately assigned the veteran a 10 percent rating based 
on the provisions of Diagnostic Code 5003. 

As regards limited extension, the Board notes that, on many 
occasions noted above, the veteran has had normal or standard 
extension (to 0 degrees).  Significantly, the most recent, 
July 2004 examiner indicated that the veteran had maximum 
limitation of extension to 10 degrees.  Although the RO 
assigned the 10 percent rating under Diagnostic Code 5261, 
the objective evidence does not establish extension limited 
to at least 15 degrees (the criteria for the 10 percent 
rating under that diagnostic code).  However, considering the 
degree of limited motion on extension shown, and the 
veteran's complaints of pain, the RO assigned a 10 percent 
rating under Diagnostic Code 5261.  The Board finds the 
assignment of such a rating for limited extension consistent 
with, and comparable to, the assignment of a 10 percent 
rating noncompensably limited motion under Diagnostic Code 
5003 (pursuant to which a 10 percent rating has already been 
assigned for limited flexion).  As indicated above, 
Diagnostic Code 5003 provides for assignment of only a single 
10 percent rating when a major joint is involved.

The Board emphasizes, that, on the current record, no more 
than a 10 percent rating is assignable for either limited 
flexion or limited flexion, even when the factors noted in 
38 C.F.R. §§ 4.40 and 4.45, as well as DeLuca, are 
considered.  

As indicated above, no higher rating is assignable for left 
knee flexion under Diagnostic Code 5003, and the evidence 
clearly does not support assignment of more than a 10 percent 
rating for limited extension under Diagnostic Code 5261.  The 
competent evidence includes findings that there is no 
evidence of easy fatigability or incoordination of the left 
knee (noted by VA examiners in July 1997 and January 1999), 
and there are no specific findings of left knee weakness.  In 
fact, the most recent, July 2004 examiner specifically noted 
(in September 2004 addendum) that the veteran had no muscle 
atrophy, muscle shrinkage, or muscle weakness of the left 
knee.

While the veteran does experience left knee pain, the Board 
emphasizes that painful motion (or, more accurate in this 
case, motion limited by pain) is already contemplated in, and 
has been taken into consideration in assigning each of the 
current 10 percent ratings, and there simply is no showing 
that the veteran's pain is so disabling as to warrant at 
least the next higher, 20 percent rating under Diagnostic 
Code 5260 or 5261.  

As indicated above, the objective range of support findings 
do not support the assignment of even a 10 percent rating, 
under either Diagnostic Code 5260 or 5261, and there is no 
medical suggestion whatsoever that, on flare-ups of pain or 
with repeated use of the knee, the veteran's pain actually or 
effectively limits either flexion or extension to an extent 
required for more than each current 10 percent rating.  July 
1997 and January 1999 VA examiners each noted that there was 
no additional range of motion loss due to pain.  While a 
November 2001 VA examiner offered that the veteran not 
capable of repetitive motion, that comment appears to have 
been based solely on the veteran's own report (as the 
examiner further indicated that the veteran was not examined 
in a state of increased activity or exacerbation and further 
stated that he could not comment on the worsening of range of 
motion with increased activity).  

Specifically as regards flare-ups of pain, private treatment 
records dated in 1995, 1999, and 2001 indicate that the 
veteran was placed on light duty for exacerbations of left 
knee pain.  However, the July 2004 VA examiner indicated that 
the veteran had only a moderate degree of reduction in 
endurance and stamina of the left knee, and further noted, in 
the September 2004 addendum, that the records really 
reflected no history of flare-ups, but more a constant 
disability; hence, he was unable to comment on the type of 
dysfunction the veteran would experience during a flare-up.   

Based on the evidence discussed above, the Board finds that 
there is no objective evidence of functional loss due to pain 
or any of the other factors set forth in 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59, as well as DeLuca, that has not already 
been contemplated in each current 10 percent rating.  

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that either 
the veteran's left knee limited flexion and/or extension 
reflect(s) a disability picture that is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2006).  
There simply is no evidence of marked interference with 
employment (i.e., beyond that contemplated in each 10 percent 
rating for limited flexion and extension).  In fact, the 
November 2001 VA examiner noted that the veteran's left knee 
disabilities did not interfere with his current employment, 
as he had been granted dispensations from his employer to 
allow him to work in a "sit-down job" due to his functional 
limitations.  There also is no evidence of frequent periods 
of treatment, much less hospitalization, for the left knee, 
or evidence that any disability affecting the knee has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, Board must conclude that each 
of the claims for higher ratings on appeal must be denied.  
In reaching this conclusion for each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A disability rating in excess of 10 percent for arthritis 
resulting in limited flexion as a residual of left knee 
injury, status-post medial meniscectomy is denied.

A disability rating in excess of 10 percent for arthritis 
resulting in limited extension as a residual of left knee 
injury, status-post medial meniscectomy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


